Citation Nr: 0004327	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 29, 
1996, for the award of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to August 
1945.  He served during World War II and his decorations 
include the Air Medal with 3 Oak Leaf Clusters and the 
Distinguished Flying Cross.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an increased evaluation of 
100 percent was granted for PTSD, effective January 17, 1997.  
In an August 1999, the RO partially granted the veteran's 
claim by extending the effective date for the 100 percent 
evaluation for PTSD to October 29, 1996.  

The veteran has indicated his continued disagreement with the 
assigned effective date, and he contends that the appropriate 
effective date for the award of a 100 percent evaluation for 
PTSD is February 7, 1995.  

In January 1999, the Board remanded this claim to the RO for 
the purpose of further evidentiary development.  Having 
reviewed the record, the Board is satisfied that the 
specified development has been completed to the extent 
possible, and that the instant claim is ready for 
adjudication on appeal.  


FINDINGS OF FACT

1.  Service connection was granted for psychoneurosis, 
anxiety state, in June 1946.  

2.  The veteran's claim for an increased evaluation for his 
service-connected psychiatric disorder was received at the RO 
on September 30, 1996.  

3.  Outpatient treatment records, for the period of September 
30, 1995, to October 28, 1996, show that the veteran 
underwent therapy in which he explored situational issues, 
and his difficulties included narcissistic qualities, 
difficulty with intimacy, irritability, and impaired social 
judgment.  During this time, it was noted that symptoms of 
depression were decreasing, and mental status examinations 
were essentially normal with normal psychomotor activity, 
relevant and coherent speech, intact reality testing, neutral 
affect, and full orientation, and good memory, judgment, and 
insight.  

4.  For the period of September 30, 1995, to October 28, 
1996, there evidence does not demonstrate the manifestation 
of totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality or other symptoms resulting 
in a profound retreat from mature behavior; nor does the 
evidence from this period show that veteran was unable to 
obtain or retain employment as a result of his service-
connected psychiatric disorder.

5.  The earliest evidence of an increase in the severity of 
the veteran's psychiatric symptomatology is shown at the time 
of VA mental hygiene treatment on October 29, 1996. 


CONCLUSION OF LAW

An effective date earlier than October 29, 1996 is not 
warranted for the award of a 100 percent evaluation for PTSD.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
earlier effective date is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Background

In June 1946, service connection was granted for 
psychoneurosis, anxiety state, moderate, due to combat 
stress, depressed fatigue neurosis, nervous stomach, and 
interrupted sleep, incurred in combat.  In August 1946, the 
diagnosis was changed to psychoneurosis, anxiety state, rated 
as moderately severe.  

The record includes private medical records, dated between 
1992 and 1995, which show that the veteran was followed by a 
psychiatrist for complaints of depression and isolation, 
worsening moods, and loss of interest in activities.  

The record indicates that the veteran began VA outpatient 
treatment for his service-connected mental disorder on 
February 7, 1995.  On intake, it was noted that he had been 
seeing an outside physician for suicidal thoughts and 
depression.  Initial progress notes and medical reports, 
dated in March 1995, April 1995, and June 1995, show that his 
mental status examinations were essentially normal.  
Treatment and therapy notes from 1995 show that the veteran 
was followed by the mental hygiene clinic, initially on a 
monthly basis and subsequently bi-weekly, for diagnoses of 
dysthymia disorder and anxiety.  

A September 18, 1995 medical record shows that depression had 
decreased, but he was still feeling depressed at times since 
being placed on a new sleep medication.  In October 1995, it 
was noted that he was not showing signs of depression and he 
was sleeping and eating well; and that he used defensive 
behavior in intellectualizing and avoiding his emotions.  In 
November 1995, the veteran discussed his family dynamics and 
an assessment of "patient has narcissistic tendencies and 
defense appears to be protective identification," was given.  

In December 1995, the veteran reported feeling depressed 
about his age, and the therapist noted that he was 
controlling and admitted to having little patience with small 
talk when socializing.  He stated that he had started to 
volunteer again.  The therapist indicated that the veteran 
had been in the stages of life review and was dealing with 
immortality at his age of 72.  In January 1996, he continued 
to display narcissistic qualities but was making an effort to 
be more aware of others.  He was also continuing to deal with 
life span issues, his own mortality, and he was working at 
staying fit and focusing on the positive.  In March 1996, the 
therapist indicated that the veteran continued to be 
motivated in enhancing his life.  

A March 1996 medical record indicates that the veteran had 
been stable on Lorazepam and Prozac, taken daily, and he had 
reported good benefits from his medications.  He denied side 
effects and suicidal and homicidal ideations, and memory and 
judgment were intact.  He was non-delusional.  An assessment 
of stable with functioning level, under treatment for 
dysthymia and anxiety, was given.  

An April 1996 medical record shows that when evaluated 
psychiatrically, the veteran's condition was stable although 
he had recently been unable to sleep through the night.  On 
objective examination, he was cooperative and alert.  
Psychomotor activity was within normal limits, and speech was 
coherent and relevant.  Reality testing was intact, affect 
was appropriate, and mood was neutral.  He was oriented times 
3.  Memory, insight, and judgment were good.  An assessment 
of dysthymic disorder with anxiety was provided.  

In May 1996, the veteran reported that he and his wife were 
not talking.  It was noted that he was in a transition period 
in that he was still working on communicating with his wife, 
as he had been working up until six years ago and it was only 
in the last year that he could communicate with her.  A June 
1996 therapy note shows that the veteran again referred to 
his marital problems, and the therapist indicated that he 
appeared angry and mildly depressed.  The therapist 
speculated that he was having side effects due to his 
disinterest in sexual desire.  It was noted that he displayed 
narcissistic qualities, difficulty with intimacy, 
irritability, impaired social judgment, and he was more 
focused on himself.  

When seen by a mental health physician in July 1996, the 
veteran was cooperative, alert, and psychomotor activity was 
within normal limits.  Mood was neutral, reality testing was 
intact, and he was oriented times 3.  Memory, thought 
processes, and judgment were good.  An assessment of 
dysthymic disorder with anxiety was given.  
On September 30, 1996, the veteran had called to reschedule 
his appointment.  

A claim for an increased evaluation for his service-connected 
psychiatric disorder was received at the RO on September 30, 
1996. and the veteran indicated that he experienced severe 
and persistent anxiety and depression resulting in pronounced 
impairment in the ability to retain employment.  

An October 29, 1996 mental health progress note shows 
complaints of tearful sessions, symptoms of isolation, and 
flashbacks and memories of World War II.  He appeared to be 
exhibiting symptoms of depression unresolved emotions of the 
past and present issues regarding his own death.  A November 
19, 1996 treatment note indicates that the veteran presented 
as agitated and disheveled and was expressing symptoms of 
PTSD.  A January 1997 treatment note shows that the veteran 
was reporting symptoms of depression, difficulty sleeping, 
loss of interest, nightmares and flashbacks, and continued 
problems communicating with his wife.  

In January 1997, the veteran underwent a examination by a VA 
psychologist, at which time the following diagnoses were 
provided:  Axis I, PTSD, chronic; Axis II, no diagnosis; Axis 
III, deferred; Axis IV, problems with primary support group, 
problems with lack of adequate social support system, 
exposure to war, and disaster; Axis V, a current Global 
Assessment of Functioning (GAF) of 40 was assigned, which was 
noted to be indicative of major impairment in several areas.  

In June 1997, the RO granted an increased evaluation of 50 
percent disabling for PTSD, with dysthymic disorder, 
previously rated as psychoneurosis, anxiety, effective 
February 7, 1995.  The RO's decision was based on the VA 
outpatient treatment records, dated from February 7, 1995, to 
August 20, 1996, and the findings at the time of the January 
1997 VA examination.  In October 1997, the RO granted an 
increased evaluation of 100 percent disabling for PTSD, 
effective January 17, 1997 (the date of VA examination).  

In a November 1997 statement, the veteran argued that the 50 
percent rating (awarded in June 1997) was based on the same 
evidence (including the January 1997 VA examination and the 
outpatient records dated 1995-1996) which was used as the 
basis for the award of a 100 percent evaluation.  Therefore, 
it is his belief that appropriate effective date for a total 
rating is February 7, 1995, the date to which a 50 percent 
rating was made effective via the RO's June 1997 rating 
decision.  

At a October 1998 videoconference hearing before a member of 
the Board, the veteran's accredited representative argued 
that the psychiatric symptoms shown at the time of the 
January 1997 VA examination were the same as those exhibited 
prior to the examination.  These symptoms included episodes 
of teariness; depression, panic attacks, flashbacks, sleep 
difficulties, isolation, a poor relationship with his wife; 
and lack of desire to participate in activities.  The veteran 
testified that he did not groom or answer the phone, and he 
was making life miserable.   

In an August 1999 rating decision, an effective date of 
October 29, 1996 was assigned for the 100 percent evaluation 
for PTSD.  The RO determined that with resolution of all 
reasonable doubt in favor of the veteran, the onset of 
increased psychoneurotic symptomatology sufficient to support 
a total disability evaluation was manifested by the 
complaints of more intense symptoms as shown on October 29, 
1996, and that records prior to that date showed that the 
veteran's psychiatric status remained stable with medication.  
The veteran has indicated his continued disagreement with the 
assigned effective date.  

Analysis

The veteran contends that an effective date earlier than 
October 29, 1996, is appropriate for the award of a total 
schedular evaluation for PTSD.  He has argued that an 
February 7, 1995, is warranted for such benefits.  

The pertinent laws and regulations provide that the effective 
date of an increased rating shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
The effective date of an increase in disability compensation 
may also be assigned for up to one year prior to the date of 
the receipt of the claim if it is factually ascertainable 
that an increase in disability occurred if the claim is 
received within one year from such date. See 38 C.F.R. § 
3.400(o) (1999).

In order to determine whether an effective date prior to 
October 29, 1996, is warranted, the Board must determine 
whether the schedular criteria for a 100 percent evaluation 
were met earlier than that date.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity in 
civil occupations. See 38 U.S.C.A. § 1155 (West 1991).  
Separate diagnostic codes identify the various disabilities.

The Board notes that, during the pendency of this appeal, the 
regulations pertaining to rating psychiatric disorders were 
revised effective November 7, 1996.  As a total schedular 
evaluation has been awarded from the date of October 29, 
1996, only the regulations in effect prior to the 1996 
changes are relevant in the instant appeal.  

Pursuant to the criteria in effect prior to November 7, 1996, 
under 38 C.F.R. § 4.132, Diagnostic Code 9200 (1996), 
evaluations for psychoneurotic disorders were based on the 
degree of social and industrial impairment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions resulting in a 
profound retreat from mature behavior, or demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

Because the veteran's claim for an increased rating was 
received on September 30, 1996, the evidence from within one 
year prior to that claim and up to the date of the October 
29, 1996, effective date that is most relevant to the claim 
for an earlier effective date for a 100 percent rating.

Having reviewed the evidence of the veteran's mental health 
treatment and status dated between September 30, 1995, and 
October 29, 1996, the Board finds that the preponderance of 
the evidence weighs against a finding that earlier effective 
date is warranted for the award of a 100 percent evaluation 
for PTSD.  In the Board's view, the treatment records for the 
specified period are not indicative of totally incapacitating 
psychoneurotic symptoms illustrative of a profound retreat 
from mature behavior or virtual isolation in the community. 

The records for this period show that the veteran was 
undergoing therapy for issues involving his marital 
relationship, family dynamics, and his concern with the aging 
process.  In September 1995, it was noted that depression had 
decreased, and in October 1995, he was not showing signs of 
depression and he was eating and sleeping well.  The 1996 
records indicate that he was focusing on staying fit and 
positive, and it was noted that his difficulties included 
narcissistic qualities, difficulty with intimacy, 
irritability, and impaired social judgment.  When evaluated 
psychiatrically in April 1996, his condition was stable and 
mental status examination was essentially normal with normal 
psychomotor activity, relevant and coherent speech, intact 
reality testing, neutral affect, and full orientation.  
Memory, judgment, and insight were described as good.  
Similar findings are shown on mental status examination in 
July 1996.  

Following the July 1996 medical report, there is no record of 
psychiatric evaluation or mental hygiene therapy prior to 
October 29, 1996, the date on which the total schedular 
evaluation has been made effective.  

As a result, the record suggests that the veteran's 
functional abilities remained stable and that he experienced 
some improvement of his psychiatric symptomatology during the 
period of September 30, 1995, to October 28, 1996.  While the 
evidence demonstrates that he was dealing with situational 
issues during that time, there are no objective findings 
which indicate the manifestation of a gross repudiation of 
reality, disturbed thought or behavior processes, or fantasy, 
confusion, panic, or explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  In 
addition, there is no evidence to suggest that the veteran 
ceased to function within his community, and in fact, he had 
indicated that he was had started to volunteer again.  
Furthermore, during the specified period the veteran was over 
70 years old and had retired from employment several years 
before.  There is no medical evidence which demonstrates that 
he was unable to obtain or retain employment as a result of 
his service-connected psychiatric disorder or that the 
psychiatric disorder was so severe as to entirely preclude 
occupational and social adaptation entirely.  

As such, the record does not show that the veteran's 
psychiatric disability was productive of a total, or 100 
percent evaluation in the year prior to September 30, 1996 
(the date of claim for increase); nor does the evidence 
indicate evidence of the manifestation of symptomatology 
consistent with a total rating at a date earlier than October 
29, 1996.  As the October 29, 1996 treatment record showing 
an increase in psychoneurotic symptoms is dated later than 
the date of the claim for an increased evaluation, the Board 
finds that October 29, 1996 is the appropriate effective date 
for the award of a total or 100 percent schedular evaluation 
for PTSD.  

Having found the preponderance of the evidence to be 
unfavorable, the Board has concluded that an effective date 
earlier than October 29, 1996, is not warranted for the grant 
of a total disability evaluation for PTSD.  Accordingly, the 
veteran's claim is denied.  


ORDER

An effective date earlier than October 29, 1996 is not 
warranted for the award of a 100 percent evaluation for PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

